DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 10/22/2021.
 Claims 21-37 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 27, 29, 30, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal et al. (US 2009/0140872 A1), hereinafter O’Neal, in view of Official Notice.
Claim 21
O’Neal discloses the claimed method of managing a sensor in a first vehicle (see Figures 3A and 3B; ¶0018 and ¶0002, regarding that the machines are vehicles), the method comprising: 
monitoring, by the first vehicle (i.e. first machine 110a), state information of a first sensor (i.e. first monitoring device 121a) of the first vehicle (see ¶0047, with respect to step 301 of Figure 3A, regarding ECM 125a receives machine operation parameters from monitoring device 121a, where monitoring device 121a is defined as a sensor in at least ¶0023-0024);
determining, by the first vehicle, whether or not a second sensor (i.e. second monitoring device 121a) located in a second vehicle (i.e. second machine 110b) substitutes for the first sensor when the first sensor is abnormal (see ¶0056-0057, with respect to steps 310 and 311 of Figure 3B, regarding that ECM 125a detects nearby ECM 125b that has been designated as compatible for substituting a parameter, where the substituted data is provided from the second monitoring device 121a of the second machine 110b, as discussed in ¶0030-0031);
requesting, by the first vehicle, sensing data of the second sensor to the second vehicle when the first vehicle determines that the second sensor substitutes for the first sensor (see ¶0059, with respect to step 312 of Figure 3B, regarding that ECM 125a queries the nearby ECM for the at least one parameter that is interchangeable with the parameter that caused the data collection error);
transmitting, by the second vehicle, the sensing data of the second sensor to the first vehicle (see ¶0059, with respect to step 313 of Figure 3B, regarding that ECM 125a substitutes the parameters received from the nearby ECM for the machine parameter that caused the data collection error); and 
reporting, by the first vehicle, failure information of the first sensor to a management server (see ¶0044, regarding that subscriber 150 receives sensor failure signals associated with machine 110a from condition monitoring system 140, depicted in Figure 2 as remote from machines 110a and 110b, where sensor failure signals are detected by first monitoring device 121a of machine 110a, as described in ¶0030-0032).
While O’Neal further discloses reporting the sensing data of the second sensor to a management server (see ¶0044, regarding that operation data of machine 110b is received by the condition monitoring system 140 for transmission to subscriber 150), O’Neal does not specifically disclose that the “sensing data of the second sensor” is reported by the first vehicle. However, given that the parameters of the first monitoring device 121a of the first machine 110a are substituted with the parameters provided from the second monitoring device 121a of the second machine 110b (see ¶0030-0032), it is clear that the operation data of machine 110a includes parameters of the second monitoring device 121a; therefore, ¶0044 of O’Neal further discloses reporting, by the first vehicle, the sensing data of the second sensor to a management server. 
If this feature is not clearly evident in the disclosure of O’Neal, it would be capable of instant and unquestionable demonstration to include the substituted parameters received from the second monitoring device 121a of the second machine 110b in the operation data transmitted by the first machine 110a to the condition monitoring system 140, as described in ¶0044. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation data transmitted by machine 110a of O’Neal, so as to include the substituted parameters received by machine 110b and thus, report, by the first vehicle, failure information of the first sensor to management server, in light of Official Notice, with the predictable result of accounting for all operation data of the first machine, including the substituted parameters received from the second machine (¶0044, ¶0059 of O’Neal).
Claims 22 and 30
O’Neal further discloses that the first and second vehicles include a capability of performing vehicle-to-vehicle (V2V) communication with each other (see ¶0028, regarding ECMs 125a and 125b are configured for direct communication with one or more ECMs).
Claims 27 and 35
O’Neal further discloses that when the first sensor malfunctions, or a value measured by the first sensor is equal to or smaller than a threshold value, the first sensor is determined to be abnormal (see ¶0055, with respect to step 309 of Figure 3B, regarding the data collection error indicates a failure of monitoring device 121a; ¶0030-0031).
Claim 29
O’Neal discloses the claimed method of managing a sensor by a first vehicle, as discussed in the rejection of claim 21. 
Claim 37
O’Neal discloses the claimed first vehicle (i.e. first machine 110a, with respect to ¶0018 and ¶0002, regarding that the machines are vehicles) managing a sensor in the first vehicle, the first vehicle comprising:
transceiver configured to transmit data to an external device and receive data from an external device (see Figure 2, depicting a transceiver capable of communicating over communication network 130 and directly to other machines); and
processor (i.e. ECM 125a, depicted in Figure 2) configured to manage a first sensor (i.e. monitoring device 121a) by performing the method discussed in the rejection of claim 21.
Claims 23-25 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Coy et al. (US 2010/0036595 A1), hereinafter Coy.
Claims 23 and 31
O’Neal may further disclose that the first vehicle reports adjacent vehicle information to the management server, given that the parameters of the first monitoring device 121a of the first machine 110a (i.e. “the first vehicle”) are substituted with the parameters provided from the second monitoring device 121a of the second machine 110b (i.e. “adjacent vehicle”) (see ¶0030-0032) and operation data of machine 110a, such as the substituted parameters, is received by the condition monitoring system 140 for transmission to subscriber 150 (see ¶0044), as described in the rejection of claim 21 above. If the “adjacent vehicle information” is required to be from a vehicle distinct from the “second vehicle,” then it would be obvious to further modify the transmitted data of the first machine 110a discussed in ¶0044 of O’Neal to include “adjacent vehicle information,” in light of Coy.
Specifically, Coy teaches a similar system in which vehicle 12” in Figure 4 (similar to the first vehicle taught by O’Neal) transmits data to traffic information server 82 (similar to the management server taught by O’Neal) (see ¶0052). Coy further teaches that vehicle 12” is designated as a hub, so as to report adjacent vehicle information to traffic information server (see ¶0052, regarding data from other vehicles 12, 12’ is collected by hub vehicle 12” and transmitted to the traffic information server 82, where the vehicles are located in close proximity of each other, i.e. within a V2V communication range, as described in ¶0033).
Since the systems of Coy and O’Neal are directed to the same purpose, i.e. vehicle-to-vehicle and vehicle-to-server communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of O’Neal, such that the first vehicle reports adjacent vehicle information to the management server, in light of Coy, with the predictable result of providing data to the server from vehicles that are not equipped with the ability to communicate with the server (¶0052 of Coy), so as to increase the amount of data for analysis (¶0002 of Coy).
Claims 24 and 32
Coy further teaches that the adjacent vehicle information includes location information of other vehicle 12’ (similar to the second vehicle taught by O’Neal) (see ¶0050, regarding that communicated data includes location of the transmitting vehicle).
Claims 25 and 33
Coy further teaches that the adjacent vehicle information includes V2V communication information between hub vehicle 12” (similar to the first vehicle taught by O’Neal) and other vehicle 12’ (similar to the second vehicle taught by O’Neal) (see ¶0052, regarding hub vehicle 12” collects data from other vehicle 12’ for transmission to traffic information server 82, where the vehicles communicate via V2V communication, as described in at least ¶0050).
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Coy, and in further view of Dudar et al. (US 2019/0016583 A1), hereinafter Dudar.
Claims 26 and 34
While Coy teaches the use of a hub vehicle, Coy does not specifically indicate that the hub vehicle is leading or being led as part of a platoon, and therefore, Coy does not further teach that the adjacent vehicle information includes vehicle platooning information. However, it would be obvious to include this information in the “adjacent vehicle information” of Coy in circumstances when the plurality of vehicles in Coy are operating as a platoon.
Specifically, Dudar teaches a similar system in which a lead vehicle 101 (similar to the first vehicle taught by O’Neal) transfers data from other vehicles 101 (similar to the second vehicle taught by O’Neal) to server 130 (similar to the management server taught by O’Neal), where vehicle platooning information (i.e. fuel level data received from each vehicle 101 in platoon 200) is transmitted to server 130 from the lead vehicle 101 (see ¶0029).
Since the systems of Dudar and Coy are directed to the same purpose, i.e. vehicle-to-vehicle and vehicle-to-server communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjacent vehicle information of Coy, so as to include vehicle platooning information, in light of Dudar, with the predictable result of managing refueling operations when the vehicles are operating in a platoon (¶0001 of Dudar).
Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Jammoussi et al. (US 2017/0166219 A1), hereinafter Jammoussi.
Claims 28 and 36
While O’Neal teaches transmitting first sensor data to the management server in ¶0044, O’Neal does not specifically disclose that before the monitoring state information of the first sensor of the first vehicle, receiving, by the first vehicle, request data relating to the first sensor from the management server. However, it would be obvious to receive a request from the management server before transmitting the sensor data.
Jammoussi teaches a similar system in which first vehicle 12a (similar to the first vehicle taught by O’Neal) receives request data relating to sensors 30a (similar to the first sensor of the first vehicle taught by O’Neal) from computer 42 of infrastructure device 16 (similar to the management server taught by O’Neal) (see ¶0030).
Since the systems of Jammoussi and O’Neal are directed to the same purpose, i.e. vehicle-to-server communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of O’Neal, such that before the monitoring state information of the first sensor of the first vehicle, receiving, by the first vehicle, request data relating to the first sensor from the management server, in light of Jammoussi, with the predictable result of providing data communication more efficient than broadcasting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661